NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2020/0371693 to Lyu.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 

	Lyu discloses:
1. A method for reducing incidents of data loss in redundant arrays of independent disks (RAIDs) of differing RAID levels, the method comprising:
identifying, in a data storage environment, first and second sets of RAIDs, the first set comprising RAIDs providing more robust data protection, and the second set comprising RAIDs providing less robust data protection (paragraphs 59-61 and Figure 3A – RAID 6 has higher tolerance for failures relative to RAID 5);
identifying, in the data storage environment, higher risk storage drives having a failure risk above a threshold and lower risk storage drives having a failure risk below the threshold (paragraphs 54, 69); and
swapping higher risk storage drives from RAIDs of the second set with lower risk storage drives from RAIDs of the first set in order to reduce a risk of data loss in the data storage environment (paragraphs 54, 60-61, 70).

2. The method of claim 1, wherein swapping comprises swapping using a smart rebuild process that enables a storage drive to be used as a spare even as data is being copied to the storage drive (paragraphs 96-99 and Figure 10B).



4. The method of claim 1, further comprising more evenly distributing higher risk storage drives across RAIDs of the second set (paragraphs 57-58).

5. The method of claim 1, further comprising more evenly distributing higher risk storage drives across RAIDs of the first set (paragraphs 63-64 and Figures 4A, 4B).

6. The method of claim 1, wherein identifying higher risk storage drives comprises using statistics to identify storage drives having a higher risk of failure (paragraph 69).

7. The method of claim 6, wherein the statistics include at least one of storage drive age and storage drive type (paragraph 69).

Claims 8-4 are a computer program product for performing the identical method as recited in claims 1-7, and are rejected under the same rationale.

Claims 15-20 are a system for performing the identical method as recite din claims 1 and 3-7, and are rejected under the same rationale.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwatani et al. – Device array system providing redundancy of disks from active system disks during a disk failure.
Amano – Data storage systems and methods.
Fukuyama – Disk array device, operating method thereof and program-storing medium.
Nolterieke et al. – Dynamic use of RAID levels responsive to workload requirements.
Stern – Early RAID rebuild to improve reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP GUYTON/           Primary Examiner, Art Unit 2113